DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US 2012/0306985 A1) in view of Maeshima et al. (US 2010/0128327 A1).
Iguchi et al. teach the following claimed limitations:
Regarding claim 1, a method for controlling a decoloring apparatus (image erasing apparatus 100; FIG. 21) which includes a decoloring unit (erasure 15; FIG. 21) positioned downstream of a scanner in a sheet conveying direction (reader 13; FIG. 21), a distance along the sheet conveying direction between the scanner and the decoloring unit being shorter than a length of a first predetermined sheet size (distance between reader 13 and erasure 15 shorter than length of sheet P in sheet tray 22; FIG. 21) and longer than a length of a second predetermined sheet size (this limitation is not given patentable weight as it does not contribute to the steps below), the method comprising:
determining the size of the sheet to be conveyed (CPU 200 determines size of the sheet P; [0062]); and
limiting available modes of the decoloring apparatus if the size of the sheet is determined to be the first predetermined sheet size (the modes as indicated by the available speeds are limited if the sheet P is conveyed through the reader 13 and the erasure 14 at the same time; FIG. 31; [0127]-[0130]).
Regarding claim 6, a multifunctional peripheral apparatus (image erasing apparatus 100; FIG. 21), comprising: 
a scanner (reader 13; FIG. 21);
a decoloring unit downstream of the scanner in a sheet conveying direction (erasure 15; FIG. 21), a distance along the sheet conveying direction between the scanner and the decoloring unit being shorter than a length of a first predetermined sheet size (distance between reader 13 and erasure 15 shorter than length of sheet P in sheet tray 22; FIG. 21) and longer than a length of a second predetermined sheet size (any sheets having lengths shorter than the distance between reader 13 and erasure 15); and
a controller (CPU 200; FIG. 3) configured to:
determine the size of the sheet to be conveyed (CPU 200 determines size of the sheet P; [0062]); and
limit available modes of the multifunctional peripheral apparatus if the size of the sheet is determined to be the first predetermined sheet size (the modes as indicated by the available speeds are limited if the sheet P is conveyed through the reader 13 and the erasure 14 at the same time; FIG. 31; [0127]-[0130]).
Iguchi et al. do not teach the following claimed limitations:
Further regarding claim 1, receiving an input for setting a size of a sheet to be conveyed.
Regarding claim 2, the input for setting a size of a sheet to be conveyed is received from a user via a user interface of the decoloring apparatus.
Regarding claim 3, the user interface includes a sheet size setting section.
Further regarding claim 6, the controller configured to receive an input for setting a size of a sheet to be conveyed.
Regarding claim 7, a user interface, wherein the input for setting a size of a sheet to be conveyed is received from a user via the user interface.
Regarding claim 8, the user interface includes a sheet size setting section.
Maeshima et al. do not teach the following claimed limitations:
Further regarding claim 1, receiving an input for setting a size of a sheet to be conveyed (receive paper size from reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
Further regarding claim 2, the input for setting a size of a sheet to be conveyed is received from a user via a user interface of the decoloring apparatus (reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
Further regarding claim 3, the user interface includes a sheet size setting section (PAPER SIZE section of the reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
claim 6, the controller configured to receive an input for setting a size of a sheet to be conveyed (receive paper size from reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
Further regarding claim 7, a user interface, wherein the input for setting a size of a sheet to be conveyed is received from a user via the user interface (reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
Further regarding claim 8, the user interface includes a sheet size setting section (PAPER SIZE section of the reading settings screen 40; FIG. 3) for the purpose of allowing a user to select the size of the sheet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate receiving an input for setting a size of a sheet to be conveyed; the controller configured to receive an input for setting a size of a sheet to be conveyed; a user interface, wherein the input for setting a size of a sheet to be conveyed is received from a user via the user interface; the user interface includes a sheet size setting section, as taught by Maeshima et al., into Iguchi et al. for the purpose of allowing a user to select the size of the sheet.
Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
claims 4 and 5 is the inclusion of method steps of the method for controlling a decoloring apparatus that include limiting available modes of the decoloring apparatus prevents scanning of images at a resolution higher than a predetermined resolution. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 9 and 10 is the inclusion of the limitations of the multifunctional peripheral apparatus that include limiting available modes of the multifunctional peripheral prevents scanning of images by the scanner at a resolution higher than a predetermined resolution.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8 April 2021
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853